         Case 3:18-cv-00958-KAD Document 170 Filed 07/10/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 CHRISTINA OTHON,                                )   3:18-CV-00958 (KAD)
      Plaintiff,                                 )
                                                 )
         v.                                      )
                                                 )
 WESLEYAN UNIVERSITY,                            )
     Defendant.                                  )   July 10, 2020

                                      ORDER
                        RE: MOTION TO PRECLUDE (ECF NO. 164)

Kari A. Dooley, United States District Judge

       Pending before the Court is defendant Wesleyan University’s (the “Defendant”) motion to

preclude the opinion and testimony of Dr. Susan Basow, the proposed expert witness of the

Plaintiff, Christina Othon (the “Plaintiff”).

       While Dr. Basow has been disclosed along with her expert report, she has not yet been

deposed and the expert discovery period has not concluded. The Plaintiff’s expert witness

disclosure reveals that Dr. Basow will offer opinion testimony regarding, inter alia, the existence

and impact of gender bias in student teaching evaluations. The Defendant asserts that Dr. Basow’s

disclosed opinions and report are irrelevant under Rule 702 of the Federal Rules of Evidence

(“FRE”) for two reasons — first, because the discovery has demonstrated that the student teaching

evaluations were not the basis for the denial of tenure, and, second, because the opinions relate

only to the now dismissed claims brought pursuant to Title IX of the Education Amendments Act

of 1972, 20 U.S.C. § 1681 et seq. Alternatively, the Defendant seeks preclusion under FRE 403.

The Plaintiff counters that Dr. Basow’s anticipated testimony goes beyond the impact of the

student teaching evaluations and that, in any event, her opinions are directly probative of the

remaining claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., (“Title
         Case 3:18-cv-00958-KAD Document 170 Filed 07/10/20 Page 2 of 2



VII”) and the Connecticut Fair Employment Practices Act, Conn. Gen. Stat. § 46a-51 et seq.

(“CFEPA”).

       Although there are circumstances under which a motion to preclude the opinion of an

expert witness may be properly considered prior to the close of discovery; see, e.g., New Colt

Holding Corp. v. RJG Holdings of Fla., Inc., No. 02-cv-00173 (PCD), 2003 WL 23508131, at *1

n.2 (D. Conn. Aug. 11, 2003); this case does not present such a circumstance. The Amended

Complaint is replete with detailed allegations concerning gender bias in the Defendant’s Physics

Department, the improper use of student teaching evaluations, and the gender bias inherent in the

tenure review process. These allegations are expressly incorporated by reference into the

Plaintiff’s Title VII and CFEPA claims. Moreover, the Plaintiff alleges in Count One (“Title VII

– Discrimination”) and Count Five (“CFEPA – Discrimination”) that she “was negatively

impacted by Defendant’s reliance on the gender biased teaching evaluations.” (Compl. at Count

One, ¶ 140; id. at Count Five, ¶ 139.) The expert disclosure identifies Dr. Basow’s opinion as

bearing on these allegations. Dr. Basow has not been deposed so the basis of her opinions and the

precise nature and scope of her opinions have not been further examined. Accordingly, it would

be premature for the Court to determine the issue of whether or to what extent Dr. Basow’s

anticipated testimony is admissible under either FRE 702 or FRE 403, and the Court offers no

opinion on either issue at this juncture. The Defendant is free to renew its motion prior to trial and

after the close of expert discovery.

       SO ORDERED at Bridgeport, Connecticut, this 10th day of July 2020.


                                                /s/ Kari A. Dooley
                                               KARI A. DOOLEY
                                               UNITED STATES DISTRICT JUDGE




                                                  2
